ON MOTION FOR REHEARING

GRIFFIN, Chief Judge.
Defendant has moved for rehearing of our opinion. We grant the motion for the pur*698pose of clarifying the basis for our decision. The following opinion substitutes for our original opinion.
This is a direct appeal of a judgment and sentence entered pursuant to a guilty plea. The only error urged on appeal is that defendant was denied effective assistance of counsel because of defense counsel’s conflict of interest. Although this may be viewed as an indirect challenge to the voluntary and intelligent character of the defendant’s plea, pursuant to Robinson v. State, 373 So.2d 898 (Fla.1979), there is no indication in the record that there was an effort by defendant to withdraw the plea prior to entry of the judgment and sentence on direct appeal. In his motion for rehearing, defendant puts forth that he did seek to withdraw his plea in his rule 3.850 motion for collateral relief but this is the alternative procedure to direct appeal discussed in Robinson. Id. at 903. In this direct appeal, there is no basis to reverse the judgment. Id. at 902. Accordingly, this court lacks jurisdiction to consider this issue on appeal.
APPEAL DISMISSED.
COBB and HARRIS, JJ., concur.